DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
Acknowledgement is made to the amendment received 01/18/2022. 
Acknowledgement is made to the cancellation of claim 2, and is sufficient to overcome the rejection set forth in the previous office action. 
Acknowledgement is made to the amendments of claims 1 and 5, and is sufficient to overcome the rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ) set forth in the previous office action. 
Claims 1 and 3-8 are pending. A complete action on the merits appears below. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 3-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Palushi (US 20180264237 A1- Provisional Application No. 62473634).
Regarding claim 1, Palushi teaches a medical instrument (Fig. 2; IGS navigation system 100), comprising: an expandable balloon (Para. [0094] discusses the exemplary alternative guidewire embodiment being able to be incorporated into the dilation instrument assembly), coupled to a distal end of a shaft for insertion into a body of a patient (Para. [0059] discusses this system being inserted into the sinuses of a patient), and an intra-balloon deflection assembly (Fig. 14; guidewire 300) coupled to the distal end of the shaft, the intra-balloon deflection assembly comprising: (i) a coil spring (Fig. 17; flexible coil 350) disposed in the expandable balloon in which a portion of the coil spring envelopes a supporting flexible guidewire lumen (Fig. 17; flexible coil 350 creates a void in which wire 320 is located), the coil spring being configured to be bent relative to the longitudinal axis of the shaft, (ii) a stiffening tube (Fig. 17; soldered region 360) disposed in the balloon and connected to a distal side of the expandable balloon with a portion of the coil spring disposed inside the stiffening tube (Para. [0096] discusses the soldered region 360 being formed by applying solder along a portion of flexible coil 350); and one or more puller wires (Fig. 17; core wire 340; and Para. [0099] discusses the core wire being discussed to the inner diameter of the flexible coil via solder but alternatively any other suitable means to secure the core wire, such as that discussed in Para. [0106] wherein the distal portion of the core wire is secured to the tube), which are coupled to the stiffening tube and configured to bend the flexible guidewire lumen, (Para. [0082] discusses the core wire as being non-extensible), thereby deflecting the expandable balloon; navigating the expandable balloon into an organ of the patient; deflecting the expandable balloon using the intra-balloon deflection assembly, so as to access tissue inside the organ; and performing (Para. [0002] discusses possible medical procedures and uses for a device such as this) a medical procedure on the tissue using the expandable balloon.
Regarding claim 3, Palushi teaches the medical instrument according to claim 1, wherein the stiffening (Fig. 17; shows the soldered region 360 as being attached to distal tip member 364 which prevents it from bending in this location) tube is configured to prevent the coil spring from bending over at least part of a length of the coil spring. 
Regarding claim 4, Palushi teaches the medical instrument according to claim 3, wherein a length of the stiffening tube is configured to determine a bending-location over the coil spring (Fig. 17; shows the soldered region 360 as being attached to distal tip member 364 which prevents it from bending in this location). 
Regarding claims 5-7, the recited methods are considered inherent in the ordinary use of the device as described in claims 1, 3, and 4 as rejected under Palushi.
Regarding claim 8, Palushi teaches a medical instrument (Fig. 2; IGS navigation system 100), comprising; an expandable balloon (Para. [0076] discusses the exemplary alternative guidewire embodiment being able to be incorporated into the dilation instrument assembly), coupled to a distal section of a shaft for insertion into a body of a patient (Para. [0059] discusses this system being inserted into the sinuses of a patient); a flexible guidewire lumen (Fig. 17; flexible coil 350 creates a void in which wire 320 is located), which is surrounded by a coil spring (Fig. 13; flexible coil 250), the coil spring being disposed in the balloon; a stiffening tube disposed in the balloon near the distal section of the shaft, the stiffening tube (Fig. 13; hypotube 260) being connected to a distal side of the expandable balloon and coupled to the flexible guidewire lumen and the coil spring; and one or more puller wires (Fig. 13; core 240), which are coupled to the stiffening tube and configured to bend the flexible guidewire lumen, thereby deflecting the expandable balloon.
Response to Arguments
Applicant's arguments filed 01/18/2022 have been fully considered but they are not persuasive.
With regard to the applicant’s assertion that the Palushi reference does not teach the claimed “flexible guidewire lumen”, as there is not a separate member which creates a lumen separate from the coil, the examiner disagrees with the assertion that Palushi does teach the flexible guidewire lumen, as there does not need to be a member separate from the coil in order to form a lumen, as the void created by the coil forms a lumen and therefore satisfies “the coil spring envelopes a supporting flexible guidewire lumen”. Additionally, the current claim language does not specify that the lumen must be defined by a separate element, only that a coil must envelop a lumen, which the reference of Palushi teaches as seen in Fig. 17.
The applicant makes assertions that the Palushi reference does not teach the claimed “stiffening tube” as being both “disposed inside a balloon” and “connected” to a distal side of the balloon. Further clarification is brought to the broadness of the language “disposed inside a balloon” and “connected”. With regard to the term “connected”, it should be understood that all portions of an invention are connected to all other portions of that same embodiment of that invention. Further, as the applicant states that “because the soldered region … is not “connected” to a distal end of a balloon, … soldered region … therefore is not disposed in the balloon”, the examiner states that without conceding to the applicant’s arguments that the soldered region is not connected to a distal end of a balloon, the soldered region does not need to be connected to a distal end of a balloon in order for the “stiffening tube disposed in the balloon” as is stated in the claims. With regard to the broadness of the term “disposed in the balloon” there are a variety of manners in which the stiffening tube may be disposed in the balloon, including slidably disposed or otherwise located within the balloon of the device, and as can 64), which is located proximal the balloon portion, additional the guidewire containing the soldered region is located within the balloon lumen and therefore “disposed in the balloon”. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSAY REGAN LANCASTER whose telephone number is (571)272-7259. The examiner can normally be reached Monday-Thursday 8-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 571-272-4764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 

/LINDA C DVORAK/Supervisory Patent Examiner, Art Unit 3794                                                                                                                                                                                                        




/L.R.L./Examiner, Art Unit 3794